   Case: 1:19-cv-00145-DAP Doc #: 643 Filed: 10/21/20 1 of 2. PageID #: 14775




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 DIGITAL MEDIA SOLUTIONS, LLC,         )               Case No. 1:19-cv-0145
                                       )
      Plaintiff,                       )               JUDGE DAN AARON POLSTER
                                       )
      v.                               )               MAGISTRATE JUDGE
                                       )               THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO, LLC, et al. )
                                       )
      Defendants.                      )               MINUTES OF PROCEEDINGS
                                       )

       On October 21, 2020, the court conducted a show cause hearing via video on the

receiver’s motion for an order requiring Save the Art Institute of Las Vegas Limited, William

Turbay, Tim Kelly, Richard Rock, and Daniel Taylor to show cause as to why they should not be

held in contempt. ECF Doc. 590.

       The participants expressed their respective positions and responded to questions from the

court. The court will permit the participants to submit any post-hearing briefs on or before

November 4, 2020.


Participating in the video conference were:

For the Receiver
Receiver Mark E. Dottore
Robert T. Glickman, counsel for the receiver
Hugh Berkson, counsel for the receiver
Mary Whitmer, counsel for the receiver
Charles Nemer, counsel for the receiver
Anne Dean, VP of Special Projects
Connie Adelman, Chief Restructuring Administrator
   Case: 1:19-cv-00145-DAP Doc #: 643 Filed: 10/21/20 2 of 2. PageID #: 14776




For the Art Institute of Las Vegas/Save AiLV
Dr. Daniel Taylor, Administrator
William Turbay
Tim Kelly, Teacher/IT Administrator
Richard Rock
Brian Neidlinger
James Frasure
Michelle Vietmeier
Matthew Sheldon
Others may have observed the video conference without identifying themselves.

Other Observers:
Aubrey Hiskey, counsel for Management Services Group, Inc.



      IT IS SO ORDERED.

Dated: October 21, 2020                          s/ Judge Dan Aaron Polster
                                                 JUDGE DAN AARON POLSTER
Time: 2 hours


                                                 THOMAS M. PARKER




                                             2
